PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,022,026
Issue Date: June 1, 2021
Application No. 16/918,210
Filing or 371(c) Date: 1 Jul 2020
Attorney Docket No. 84281607 

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(f), filed June 10, 2021, to accept a delayed submission of certified copy of a foreign application.
 
A grantable petition under 37 CFR 1.55(f) must include:

A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).
 
The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copy of the foreign application received on June 14, 2021.  
 
Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on July 1, 2020. 
  
As the certified copy in question was submitted after the payment of the issue fee, the patent does not include the priority claim.  Petitioner has submitted a request for certificate of correction under 37 CFR 1.323 with the present petition.  The Certificates of Correction Branch will be notified of this decision granting the petition for consideration of issuance of the requested Certificate of Correction.

Any questions concerning this matter may be directed to Ramesh Krishnamurthy at (571) 272-4914.  Inquiries regarding the issuance of a Certificate of Correction should be directed to the Certificates of Correction Branch at (703) 756-1814.
 

/ Ramesh Krishnamurthy /Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions